The defendant’s claim that the trial court should have reopened the pretrial Wade hearing (see United States v Wade, 388 US 218) based upon the testimony elicited during the trial is unpreserved for appellate review since he did not move for that relief (see CPL 470.05 [2]; People v Feinsod, 278 AD2d 335, 336; People v Johnson, 262 AD2d 155; People v Meyer, 255 AD2d 272). The defendant’s attempt to use the trial testimony to challenge the pretrial suppression ruling is impermissible (see People v Polk, 284 AD2d 416, 417; People v Feinsod, supra; People v Andujar, 267 AD2d 467, 468).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.